      Case 2:20-cv-00038 Document 32 Filed on 08/06/20 in TXSD Page 1 of 2
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                   August 06, 2020
                         UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

MICHAEL RAY WEST,                             §
                                              §
         Plaintiff,                           §
VS.                                           § CIVIL ACTION NO. 2:20-CV-38
                                              §
CECILIA R SELZLER, et al,                     §
                                              §
         Defendants.                          §

 ORDER ADOPTING MEMORANDUM AND RECOMMENDATION TO DENY
                  MOTION TO RECONSIDER

       On May 29, 2020, United States Magistrate Judge Julie K. Hampton issued her

“Memorandum and Recommendation to Deny Plaintiff’s Motion to Reconsider” (M&R,

D.E. 19), recommending that Plaintiff’s motion to reconsider the order of Final Judgment

(D.E. 16) be denied for failing to establish a manifest error of law or fact, and for failing

to present newly discovered evidence under Federal Rule of Civil Procedure 59(e). On

July 14, 2020, Plaintiff filed his objections to the recommendation. D.E. 31. The Court

considers the objections on their merits.

       First, Plaintiff restates that his pleadings should be liberally construed as he is

acting pro se. Id., p. 2. This Court previously recognized Plaintiff’s status and the rule of

liberal construction. D.E. 15, p. 1. Plaintiff has not identified, and the Court has not

found, any violation of the rule of liberal construction. The Court OVERRULES this

objection.




1/2
      Case 2:20-cv-00038 Document 32 Filed on 08/06/20 in TXSD Page 2 of 2




       Second, Plaintiff objects to the Magistrate Judge’s recommendation because he

did not consent to adjudication by the Magistrate Judge. D.E. 31, p. 1. Plaintiff’s

complaint is incorrect on its face. A district court judge may refer pretrial matters to a

magistrate judge. In that event, any dispositive matters are addressed by the magistrate

judge in the form of a memorandum and recommendation containing findings of fact and

recommendations subject to the district court’s independent review. In that scenario, a

party’s consent is not required. 28 U.S.C. § 636(b) (2009). This referral involves “the

entire process tak[ing] place under the district court’s total control and jurisdiction.”

United States v. Raddatz, 447 U.S. 667, 681 (1980). And, where such referral occurs,

through the district court’s supervision over the magistrate judge, the district court retains

“jurisdiction over the case at all times.” Thomas v. Arn, 474 U.S. 140, 154 (1985).

       This Court finds no error in the Magistrate Judge’s assessment of Plaintiff’s Rule

59(e) objection (D.E. 19, p. 3-4), nor does it find that Plaintiff’s jurisdictional objection

(D.E. 31) is meritorious. Thus, the second objection is OVERRULED.

       In sum, the plaintiff’s objections are OVERRULED.              Having reviewed the

Magistrate Judge’s Memorandum and Recommendation (D.E. 19), and all other relevant

documents in the record, and finding no error, the Court ADOPTS as its own the findings

and conclusions of the Magistrate Judge. Accordingly, the motion for reconsideration

(D.E. 16) is DENIED.

       ORDERED this 6th day of August, 2020.

                                               ___________________________________
                                               NELVA GONZALES RAMOS
                                               UNITED STATES DISTRICT JUDGE
2/2
